UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x
KAI MARTINEZ,                                       ORDER

                                               18-CV-4129 (KAM)
               Plaintiff,

                      -against-

U.S. BANK NATIONAL ASSOCIATION,
as Trustee for Credit Suisse First Boston
Mortgage Securities Corp.,
CSAB Mortgage-Backed Trust 2006-2;
BOARD OF MANAGERS OF SEAVIEW CONDOMINIUMS;
BOARD OF MANAGERS OF POINT MANAGEMNT
CO.; CARVER FEDERAL SAVINGS BANK; MERS,
INC. as Nominee for Credit Suisse
Financial Corporation,

               Defendants.
-------------------------------------------x
MATSUMOTO, United States District Judge:

          On July 16, 2018, Plaintiff Kai Martinez, commenced

the instant pro se action seeking to vacate the foreclosure and

sale of his home, and seeking an injunction prohibiting the sale

or transfer of the property.   By memorandum and order dated

December 6, 2018, the Court granted Plaintiff’s request to

proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915,

denied his request for a preliminary injunction, dismissed the

complaint without prejudice, and granted Plaintiff thirty days

leave to file an amended complaint.   Plaintiff was informed of

the requirements for the amended complaint and informed that if

he failed to comply with the December 6, 2018 order, the action

would be dismissed.   The December 6, 2018 order was served on

                                  1
Plaintiff by mail, but was returned to the Court with the

notation “Return to Sender, Refused, Unable to Forward,” and

plaintiff failed to file an amended complaint within the thirty

days ordered by the court.   Plaintiff failed to notify the court

of any change to his address and, despite the efforts of the

court to locate an address at which plaintiff could be served,

no updated address for plaintiff was found.    See Citak v. More

Consulting Corp., No. 17-CV-6049, 2018 WL 5311411, at *2

(E.D.N.Y. Oct. 25, 2018) (citations omitted) (holding that “the

duty to inform the [c]ourt and defendants of any change of

address is an obligation that rests with all pro se plaintiffs,”

and failure to inform the court of a change in mailing address

may result in a dismissal under Rule 41 of the Federal Rules of

Civil Procedure for failure to prosecute).

          By Order dated February 15, 2019, Plaintiff was

granted until March 14, 2019, to submit an amended complaint.

Plaintiff was advised that this was his final opportunity to

comply with the Court’s Orders and that failure to do so would

result in dismissal of the action for failure to prosecute and

failure to comply with Court orders, pursuant to Rule 41 of the

Federal Rules of Civil Procedure.    Plaintiff failed to file an

amended complaint, and on March 11, 2019, the February 15, 2019

letter sent to plaintiff at his last known address was returned

as undeliverable.

                                 2
          Accordingly, the Clerk of Court is respectfully

directed to enter judgment dismissing this action, and to close

this case.    The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of

any appeal. Coppedge v. United States, 369 U.S. 438, 444-45

(1962). The Clerk of Court is respectfully directed to serve pro

se plaintiff with a copy of this order and the judgment at his

last known address of record, by April 3, 2019, and to note

service on the docket.



SO ORDERED.


Dated:    Brooklyn, New York
          April 1, 2019



                                      _____/s/____________________
                                      KIYO A. MATSUMOTO
                                      United States District Judge




                                  3
